Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendments to the claims filed on 06/16/2022 have been acknowledged. Claims 12 and 13 have been amended. Claims 11 and 14 – 26 have been canceled. Claims 27-48 are newly added. Applicant’s amendments to the claims overcome the rejections made under 35 U.S.C. 112(a) and 112(b) previously set forth in the Non-Final Office Action mailed 12/21/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 13, 27-36, 43-46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Calatzis et al. (WO 2016/166014 A1, of record), hereinafter Calatzis. 

Calatzis teaches methods of treating hemophilia A in a subject comprising administering a multi-specific antibody that simultaneously binds to factor IX and factor X and functionally substitutes for blood coagulation factor VIII in combination with a coagulation factor IX, wherein the combined treatment can be simultaneous or sequential (see entire document, in particular, Abstract, Summary of Invention, Claims, and Page 47, Ln. 8-17). In some embodiments, the multi-specific anti-factor IX and factor X antibody is Q499-zl21/J327-zl 19/L404-k (also known as ACE910 or emicizumab, see KEGG Emicizumab amino acid sequence in OA.appendix, of record), in which the first heavy chain has the amino acid sequence of SEQ ID NO: 20, the second heavy chain has the amino acid sequence of SEQ ID NO: 25, and the commonly shared light chain has the amino acid sequence of SEQ ID NO: 32 (Page 30, Ln. 5-10). The amino acid sequences of SEQ ID NOs: 20, 25, and 32, correspond to SEQ ID NOs: 10, 11, and 12 and fully encompass the amino acid sequences of the VH chains of SEQ ID NOs: 13 and 14, the VL chain of SEQ ID NO: 15, as well as the CDRs of SEQ ID NOs: 1-9 recited in the instant claims. Hemophilia B is characterized by a deficiency of coagulation factor IX (see Calatzis, Page 39, Ln. 27-28) and thus encompasses low levels to a complete lack of factor IX activity. Given that hemophilia B can be treated by replacement therapy consisting of coagulation factor IX (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25)., artisans would reasonably expect the bispecific antibody in combination with a factor IX formulation disclosed by Calatzis to be capable of treating a factor IX disorder such as hemophilia B in a subject. Indeed, any composition which contains factor IX is expected to be effective in treating hemophilia B in a subject. 

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Calatzis, as applied to claims 12, 13, 27-36, 43-46, and 48 above, and in view of Maggs et al (Bolton-Maggs, Paula HB, and K. John Pasi. The Lancet 361.9371 (2003): 1801-1809, of record), hereinafter Maggs. 
The teachings of Calatzis has been discussed above and differs from the instantly claimed invention in that it is not taught that bispecific factor IX/factor X antibody is administered in combination with a factor IX formulation to treat congenital hemophilia B. 
However, Maggs  teaches that congenital hemophilia is a rare, chronic, inheritable bleeding disorder caused by the deficiency of clotting factors VIII (hemophilia A) or IX (hemophilia B), and over time may cause damage to the joints consequent to recurrent joint bleeding and in which the mainstay of treatment is to raise the concentration of the missing   factor   sufficiently   to   arrest   spontaneous   and traumatic  bleeds (see entire document, in particular, Abstract, Introduction, and “Management” sections). 
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies either in combination with a blood coagulation factor IX formulation to treat congenital hemophilia B in a subject. One of ordinary skill in the art would be motivated to do so since congenital hemophilia B is characterized by a deficiency in factor IX and the blood coagulation factor IX formulation can effectively treat hemophilia B in a subject (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). Thus, artisans would expect that the bispecific antibody administered in combination with a blood coagulation factor IX formulation as taught by Calatzis can effectively treat congenital hemophilia B in a subject.

Claims 47 is rejected under 35 U.S.C. 103 as being unpatentable over Calatzis, as applied to claims 12, 13, 27-36, 43-46 and 48 above, and further in view of Ivaskevicius et al (Ivaskevicius, Vytautas, et al. 30th Hemophilia Symposium Hamburg 1999. Springer, Berlin, Heidelberg, 2001), hereinafter Ivaskevicius, as evidenced by Ogiwara et al (Ogiwara, K., et al. Res Pract Thromb Haemost 1.suppl 1 (2017): 749, of record), hereinafter Ogiwara.
 The teachings of Calatzis have been discussed above and differ from the instantly claimed invention in that administration of the bispecific FIX/FX antibody in combination with a coagulation factor IX formulation to treat hemophilia B in a subject having a trace amount of Factor IX activity of <0.01 IU/dL is not specifically taught. 
However, Ivaskevicius teaches that the severity of bleeding symptoms in hemophilia B relates to the residual activity of clotting factor IX. Thus, patients with severe disease, characterized by factor IX levels of < 0.01 IU/dl experience recurrent spontaneous bleeding episodes while mildly affected patients (factor IX:C >0.05 IU/dl) only bleed upon provocation (see entire document, in particular, first paragraph of Introduction). As evidenced by Ogiwara, emicizumab (ACE910) is able to enhance procoagulant activity in the presence of a very low level of factor IX on the order of 0.01 IU/dL in the plasma of hemophilia B patients.
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies in combination with a blood coagulation factor IX formulation as taught by Calatzis to treat congenital hemophilia B in a subject having factor IX levels less than 0.01 IU/dL. One of ordinary skill in the art would have been motivated to do so since hemophilia B patients with severe disease, characterized by factor IX levels of < 0.01 IU/dl, experience recurrent spontaneous bleeding episodes compared to those who are mildly affected; and emicizumab (ACE910) is able to enhance procoagulant activity in the presence of a very low level of factor IX on the order of 0.01 IU/dL in the plasma of hemophilia B patients as evidenced by Ogiwara. Further, blood coagulation factor IX can effectively treat hemophilia B in a subject (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). Therefore, one of ordinary skill in the art would expect that the bispecific FIX/FX antibodies in combination with a blood coagulation factor IX formulation as taught by Calatzis would be able to effectively treat recurrent bleeding episodes in patients with severe hemophilia B characterized by factor IX levels of < 0.01 IU/dl. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12, 13, 27-36, 43-46, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-84 of U.S. Patent No. 10450381B2 in view of Calatzis et al. (WO 2016/166014 A1), hereinafter Calatzis. 
The issued patent recites a method of treating bleeding or reducing the incidence of bleeding in a subject by administering a pharmaceutical composition comprising a bispecific antibody in which the first heavy chain comprises of SEQ ID NO: 20, the second heavy chain comprises of SEQ ID NO: 25, and the shared light chain comprises of SEQ ID NO: 32 (issued claims 1, 6, 8-11), wherein the subject is a patient with hemophilia A (issued claims 70 and 73). The amino acid sequences of SEQ ID NOs: 20, 25, and 32, correspond to SEQ ID NOs: 10, 11, and 12 and fully encompass the amino acid sequences of the VH chains of SEQ ID NOs: 13 and 14, the VL chain of SEQ ID NO: 15, as well as the CDRs of SEQ ID NOs: 1-9 recited in the instant claims.
The issued patent does not recite methods of treating a factor IX disorder such as hemophilia B in a patient comprising administering the bispecific antibody in combination with a blood coagulation factor IX formulation. 
However, Calatzis teaches methods of treating hemophilia A in a subject comprising administering a multi-specific antibody that simultaneously binds to factor IX and factor X and functionally substitutes for blood coagulation factor VIII in combination with a coagulation factor IX, wherein the combined treatment can be simultaneous or sequential (see entire document, in particular, Abstract, Summary of Invention, Claims, and Page 47, Ln. 8-17). Specifically, it was found that coagulation factor IX increased thrombin generation in hemophilia A patients treated with the bispecific factor VIII mimicking antibodies (Page 12, Ln. 25-32). In some embodiments, the multi-specific anti-factor IX and factor X antibody is Q499-zl21/J327-zl 19/L404-k (also known as ACE910 or emicizumab, see KEGG Emicizumab amino acid sequence in OA.appendix), in which the first heavy chain has the amino acid sequence of SEQ ID NO: 20, the second heavy chain has the amino acid sequence of SEQ ID NO: 25, and the commonly shared light chain has the amino acid sequence of SEQ ID NO: 32 (Page 30, Ln. 5-10). The amino acid sequences of SEQ ID NOs: 20, 25, and 32, correspond to SEQ ID NOs: 20, 25 and 32 recited in the issued claims. Hemophilia B is characterized by a deficiency of coagulation factor IX (see Calatzis, Page 39, Ln. 27-28) and thus encompasses low levels to a complete lack of factor IX activity. Given that hemophilia B can be treated by replacement therapy consisting of coagulation factor IX (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25)., artisans would reasonably expect the bispecific antibody recited by the issued patent administered in combination with a factor IX formulation as taught by Calatzis to be capable of treating a factor IX disorder such as hemophilia B in a subject. Indeed, any composition which contains factor IX is expected to be effective in treating hemophilia B in a subject. 
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the issued patent in combination with a blood coagulation factor IX formulation as taught by Calatzis to treat a factor IX disorder such as hemophilia B in a subject. One of ordinary skill in the art would be motivated to do so since routine treatment of hemophilia B, characterized by factor IX deficiency, involves administration of the missing coagulation factor (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). It should also be noted that, per the instant claims, the minimal structure of the bispecific antibody required to be able to treat a factor IX disorder in a patient are the CDRs of SEQ ID NOs: 1-9, the VH chains of SEQ ID NOs: 13 and 14 and VL chain of SEQ ID NO: 15, or a heavy chains of SEQ ID NOs: 10 and 11 and a light chain of SEQ ID NO: 12.  Thus, the bispecific antibody recited by issued claims necessarily has the inherent property of being able to treat a factor IX disorder. Therefore, artisans would expect that the bispecific antibody of the issued claims administered in combination with a blood coagulation factor IX formulation can effectively treat a factor IX disorder such as hemophilia B in a subject. 

Claims 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-84 of U.S. Patent No. 10450381B2 in view of Calatzis, as applied to claims 12, 13, 27-36, 43-46, and 48 above, and further in view of Maggs et al (Bolton-Maggs, Paula HB, and K. John Pasi. The Lancet 361.9371 (2003): 1801-1809), hereinafter Maggs. 
The teachings of the issued patent in view of Calatzis has been discussed above and differs from the instantly claimed invention in that it is not taught that bispecific factor IX/factor X antibody is administered in combination with a factor IX formulation to treat congenital hemophilia B. 
However, Maggs  teaches that congenital hemophilia is a rare, chronic, inheritable bleeding disorder caused by the deficiency of clotting factors VIII (hemophilia A) or IX (hemophilia B), and over time may cause damage to the joints consequent to recurrent joint bleeding and in which the mainstay of treatment is to raise the concentration of the missing   factor   sufficiently   to   arrest   spontaneous   and traumatic  bleeds (see entire document, in particular, Abstract, Introduction, and “Management” sections). 
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the issued patent in combination with a blood coagulation factor IX formulation as taught by Calatzis to treat congenital hemophilia B in a subject. One of ordinary skill in the art would be motivated to do so since congenital hemophilia B is characterized by a deficiency in factor IX and the blood coagulation factor IX formulation can effectively treat hemophilia B in a subject (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). Thus, artisans would expect that the bispecific antibody of the issued claims administered in combination with a blood coagulation factor IX formulation as taught by Calatzis can effectively treat congenital hemophilia B in a subject.

Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-84 of U.S. Patent No. 10450381B2 in view of Calatzis, as applied to claims 12, 13, 27-36, 43-46, and 48 above, and further in view of Ivaskevicius et al (Ivaskevicius, Vytautas, et al. 30th Hemophilia Symposium Hamburg 1999. Springer, Berlin, Heidelberg, 2001), hereinafter Ivaskevicius as evidenced by Ogiwara et al (Ogiwara, K., et al. Res Pract Thromb Haemost 1.suppl 1 (2017): 749, of record), hereinafter Ogiwara.
The teachings of the issued patent in view of Calatzis have been discussed above and differ from the instantly claimed invention in that administration of a bispecific FIX/FX antibody in combination with a coagulation factor IX formula to a patient having a trace amount of factor FIX activity of 0.01 IU/dL or less is not specifically taught.
However, Ivaskevicius teaches that the severity of bleeding symptoms in hemophilia B relates to the residual activity of clotting factor IX. Thus, patients with severe disease, characterized by factor IX levels of < 0.01 IU/dl experience recurrent spontaneous bleeding episodes while mildly affected patients (factor IX:C >0.05 IU/dl) only bleed upon provocation (see entire document, in particular, first paragraph of Introduction). As evidenced by Ogiwara, emicizumab (ACE910) is able to enhance procoagulant activity in the presence of a very low level of factor IX on the order of 0.01 IU/dL in the plasma of hemophilia B patients.
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the issued patent in combination with a blood coagulation factor IX formulation as taught by Calatzis to treat congenital hemophilia B in a subject having factor IX levels less than 0.01 IU/dL. One of ordinary skill in the art would have been motivated to do so since hemophilia B patients with severe disease, characterized by factor IX levels of < 0.01 IU/dl, experience recurrent spontaneous bleeding episodes compared to those who are mildly affected; and emicizumab (ACE910) is able to enhance procoagulant activity in the presence of a very low level of factor IX on the order of 0.01 IU/dL in the plasma of hemophilia B patients as evidenced by Ogiwara. Further, blood coagulation factor IX can effectively treat hemophilia B in a subject (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). Therefore, one of ordinary skill in the art would expect that the bispecific FIX/FX antibodies (i.e. emicizumab) of the issued patent in combination with a coagulation factor IX formulation would be able to effectively treat recurrent bleeding episodes in patients with severe hemophilia B characterized by factor IX levels of < 0.01 IU/dl. 

Claims 12, 13, 27-36, 43-46, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9334331B2 in view of Calatzis et al. (WO 2016/166014 A1), hereinafter Calatzis. 
The issued patent recites a bispecific antibody that specifically binds to blood coagulation factor IX and/or activated blood coagulation factor IX and to blood coagulation factor IX, in which the first heavy chain comprises of SEQ ID NO: 20, the second heavy chain comprises of SEQ ID NO: 25, and the shared light chain comprises of SEQ ID NO: 32 (issued claims 1, 12, 13, 14, 25, and 26).  The amino acid sequences of SEQ ID NOs: 20, 25, and 32, correspond to SEQ ID NOs: 10, 11, and 12 and fully encompass the amino acid sequences of the VH chains of SEQ ID NOs: 13 and 14, the VL chain of SEQ ID NO: 15, as well as the CDRs of SEQ ID NOs: 1-9 recited in the instant claims.
The issued patent does not recite methods of treating a factor IX disorder such as hemophilia B in a patient comprising administering the bispecific antibody in combination with a blood coagulation factor IX formulation. 
However, Calatzis teaches methods of treating hemophilia A in a subject comprising administering a multi-specific antibody that simultaneously binds to factor IX and factor X and functionally substitutes for blood coagulation factor VIII in combination with a coagulation factor IX, wherein the combined treatment can be simultaneous or sequential (see entire document, in particular, Abstract, Summary of Invention, Claims, and Page 47, Ln. 8-17). Specifically, it was found that coagulation factor IX increased thrombin generation in hemophilia A patients treated with the bispecific factor VIII mimicking antibodies (Page 12, Ln. 25-32). In some embodiments, the multi-specific anti-factor IX and factor X antibody is Q499-zl21/J327-zl 19/L404-k (also known as ACE910 or emicizumab, see KEGG Emicizumab amino acid sequence in OA.appendix, of record), in which the first heavy chain has the amino acid sequence of SEQ ID NO: 20, the second heavy chain has the amino acid sequence of SEQ ID NO: 25, and the commonly shared light chain has the amino acid sequence of SEQ ID NO: 32 (Page 30, Ln. 5-10). The amino acid sequences of SEQ ID NOs: 20, 25, and 32 disclosed by Calatzis correspond to SEQ ID NOs: 20, 25 and 32 recited in the issued claims. Hemophilia B is characterized by a deficiency of coagulation factor IX (see Calatzis, Page 39, Ln. 27-28) and thus encompasses low levels to a complete lack of factor IX activity. Given that hemophilia B can be treated by replacement therapy consisting of coagulation factor IX (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25)., artisans would reasonably expect the bispecific antibody recited by the issued patent administered in combination with a factor IX formulation as taught by Calatzis to be capable of treating a factor IX disorder such as hemophilia B in a subject. Indeed, any composition which contains factor IX is expected to be effective in treating hemophilia B in a subject. 
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the issued patent in combination with a blood coagulation factor IX formulation as taught by Calatzis to treat a factor IX disorder such as hemophilia B in a subject. One of ordinary skill in the art would be motivated to do so since routine treatment of hemophilia B, characterized by factor IX deficiency, involves administration of the missing coagulation factor (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). It should also be noted that, per the instant claims, the minimal structure of the bispecific antibody required to be able to treat a factor IX disorder in a patient are the CDRs of SEQ ID NOs: 1-9, the VH chains of SEQ ID NOs: 13 and 14 and VL chain of SEQ ID NO: 15, or a heavy chains of SEQ ID NOs: 10 and 11 and a light chain of SEQ ID NO: 12.  As such, the bispecific antibody recited by issued claims necessarily has the inherent property of being able to treat a factor IX disorder. Thus, artisans would expect that the bispecific antibody of the issued claims administered in combination with a blood coagulation factor IX formulation can effectively treat a factor IX disorder such as hemophilia B in a subject. 

 Claims 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9334331B2 in view of Calatzis, as applied to claims 12, 13, 27-36, 43-46, and 48, and further in view of Maggs et al (Bolton-Maggs, Paula HB, and K. John Pasi. The Lancet 361.9371 (2003): 1801-1809), hereinafter Maggs. 
The teachings of the issued patent in view of Calatzis has been discussed above and differs from the instantly claimed invention in that it is not taught that bispecific factor IX/factor X antibody is administered in combination with a factor IX formulation to treat congenital hemophilia B. 
However, Maggs  teaches that congenital hemophilia is a rare, chronic, inheritable bleeding disorder caused by the deficiency of clotting factors VIII (hemophilia A) or IX (hemophilia B), and over time may cause damage to the joints consequent to recurrent joint bleeding and in which the mainstay of treatment is to raise the concentration of the missing   factor   sufficiently   to   arrest   spontaneous   and traumatic  bleeds (see entire document, in particular, Abstract, Introduction, and “Management” sections). 
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the issued patent in combination with a blood coagulation factor IX formulation as taught by Calatzis to treat congenital hemophilia B in a subject. One of ordinary skill in the art would be motivated to do so since congenital hemophilia B is characterized by a deficiency in factor IX and the blood coagulation factor IX formulation can effectively treat hemophilia B in a subject (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). Thus, artisans would expect that the bispecific antibody of the issued claims administered in combination with a blood coagulation factor IX formulation as taught by Calatzis can effectively treat congenital hemophilia B in a subject.

Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9334331B2 in view of Calatzis, as applied to claims 12, 13, 27-36, 43-46, and 48 above, and further in view of Ivaskevicius et al (Ivaskevicius, Vytautas, et al. 30th Hemophilia Symposium Hamburg 1999. Springer, Berlin, Heidelberg, 2001), hereinafter Ivaskevicius, as evidenced by Ogiwara et al (Ogiwara, K., et al. Res Pract Thromb Haemost 1.suppl 1 (2017): 749, of record), hereinafter Ogiwara.
The teachings of the issued patent in view of Calatzis have been discussed above and differ from the instantly claimed invention in that administration of a bispecific FIX/FX antibody in combination with a coagulation factor IX formula to a patient having a trace amount of factor FIX activity of 0.01 IU/dL or less is not specifically taught. 
However, Ivaskevicius teaches that the severity of bleeding symptoms in hemophilia B relates to the residual activity of clotting factor IX. Thus, patients with severe disease, characterized by factor IX levels of < 0.01 IU/dl experience recurrent spontaneous bleeding episodes while mildly affected patients (factor IX:C >0.05 IU/dl) only bleed upon provocation (see entire document, in particular, first paragraph of Introduction). As evidenced by Ogiwara, emicizumab (ACE910) is able to enhance procoagulant activity in the presence of a very low level of factor IX on the order of 0.01 IU/dL in the plasma of hemophilia B patients.
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the issued patent in combination with a blood coagulation factor IX formulation to treat congenital hemophilia B in a subject having factor IX levels less than 0.01 IU/dL. One of ordinary skill in the art would have been motivated to do so since hemophilia B patients with severe disease, characterized by factor IX levels of < 0.01 IU/dl, experience recurrent spontaneous bleeding episodes compared to those who are mildly affected; and emicizumab (ACE910) is able to enhance procoagulant activity in the presence of a very low level of factor IX on the order of 0.01 IU/dL in the plasma of hemophilia B patients as evidenced by Ogiwara. Further, blood coagulation factor IX can effectively treat hemophilia B in a subject (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). Therefore, one of ordinary skill in the art would expect that the bispecific FIX/FX antibodies (i.e. emicizumab) of the issued patent in combination with a coagulation factor IX formulaiton would be able to effectively treat recurrent bleeding episodes in patients with severe hemophilia B characterized by factor IX levels of < 0.01 IU/dl. 

Claims 12, 13, 27-36, 43-46, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 10759870B2 in view of Calatzis et al. (WO 2016/166014 A1), hereinafter Calatzis. 
The issued patent recites a bispecific antibody that simultaneously binds to blood coagulation factor IX/activated factor IX and blood coagulation factor X (issued claim 1); methods of treating or reducing the incidence of a condition that develops or progresses due to a deficiency in the activity of blood coagulation factor VIII and/or activated blood coagulation factor VIII, comprising administering the bispecific antibody a subject in need thereof (issued claim 13), wherein the condition is hemophilia A (issued claim 16).
The issued patent does not recite methods of treating a factor IX disorder such as hemophilia B in a patient comprising administering the bispecific antibody in combination with a blood coagulation factor IX formulation. 
However, Calatzis teaches methods of treating hemophilia A in a subject comprising administering a multi-specific antibody that simultaneously binds to factor IX and factor X and functionally substitutes for blood coagulation factor VIII in combination with a coagulation factor IX, wherein the combined treatment can be simultaneous or sequential (see entire document, in particular, Abstract, Summary of Invention, Claims, and Page 47, Ln. 8-17).  Specifically, it was found that coagulation factor IX increased thrombin generation in hemophilia A patients treated with the bispecific factor VIII mimicking antibodies. In some embodiments, the multi-specific anti-factor IX and factor X antibody is Q499-zl21/J327-zl 19/L404-k (also known as ACE910 or emicizumab, see KEGG Emicizumab amino acid sequence in OA.appendix, of record), in which the first heavy chain has the amino acid sequence of SEQ ID NO: 20, the second heavy chain has the amino acid sequence of SEQ ID NO: 25, and the commonly shared light chain has the amino acid sequence of SEQ ID NO: 32 (Page 30, Ln. 5-10). The amino acid sequences of SEQ ID NOs: 20, 25, and 32, correspond to SEQ ID NOs: 10, 11, and 12 and fully encompass the amino acid sequences of the VH chains of SEQ ID NOs: 13 and 14, the VL chain of SEQ ID NO: 15, as well as the CDRs of SEQ ID NOs: 1-9 recited in the instant claims. Hemophilia B is characterized by a deficiency of coagulation factor IX (see Calatzis, Page 39, Ln. 27-28) and thus encompasses low levels to a complete lack of factor IX activity. Given that hemophilia B can be treated by replacement therapy consisting of coagulation factor IX (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25), artisans would reasonably expect the bispecific antibody recited by the issued patent administered in combination with a factor IX formulation as taught by Calatzis to be capable of treating a factor IX disorder such as hemophilia B in a subject. Indeed, any composition which contains factor IX is expected to be effective in treating hemophilia B in a subject. 
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the issued patent in combination with a blood coagulation factor IX formulation as taught by Calatzis to treat a factor IX disorder such as hemophilia B in a subject. One of ordinary skill in the art would be motivated to do so since routine treatment of hemophilia B, characterized by factor IX deficiency, involves administration of the missing coagulation factor (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). Additionally, it would have been obvious to artisans to substitute the bispecific factor IX/factor X antibodies recited by the issued patent with ACE910 (emicizumab) disclosed by Calatzis since they have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982).  It should also be noted that, per the instant claims, the minimal structure of the bispecific antibody required to be able to treat a factor IX disorder in a patient are the CDRs of SEQ ID NOs: 1-9, the VH chains of SEQ ID NOs: 13 and 14 and VL chain of SEQ ID NO: 15, or a heavy chains of SEQ ID NOs: 10 and 11 and a light chain of SEQ ID NO: 12.  As such, the bispecific antibody recited by issued claims in view of Calatzis necessarily has the inherent property of being able to treat a factor IX disorder. Thus, artisans would expect that the bispecific antibody of the issued claims in view of Calatzis administered in combination with a blood coagulation factor IX formulation can effectively treat a factor IX disorder such as hemophilia B in a subject. 

Claims 37-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 10759870B2 in view of Calatzis, as applied to claims 12, 13, 27-36, 43-46, and 48 above, and further in view of Maggs et al (Bolton-Maggs, Paula HB, and K. John Pasi. The Lancet 361.9371 (2003): 1801-1809), hereinafter Maggs. 
The teachings of the issued patent in view of Calatzis has been discussed above and differs from the instantly claimed invention in that it is not taught that bispecific factor IX/factor X antibody is administered in combination with a factor IX formulation to treat congenital hemophilia B. 
However, Maggs  teaches that congenital hemophilia is a rare, chronic, inheritable bleeding disorder caused by the deficiency of clotting factors VIII (hemophilia A) or IX (hemophilia B), and over time may cause damage to the joints consequent to recurrent joint bleeding and in which the mainstay of treatment is to raise the concentration of the missing   factor   sufficiently   to   arrest   spontaneous   and traumatic  bleeds (see entire document, in particular, Abstract, Introduction, and “Management” sections). 
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the issued patent in combination with a blood coagulation factor IX formulation as taught by Calatzis to treat congenital hemophilia B in a subject. One of ordinary skill in the art would be motivated to do so since congenital hemophilia B is characterized by a deficiency in factor IX and the blood coagulation factor IX formulation can effectively treat hemophilia B in a subject (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). Thus, artisans would expect that the bispecific antibody of the issued claims administered in combination with a blood coagulation factor IX formulation can effectively treat congenital hemophilia B in a subject.

Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 10759870B2 in view of Calatzis, as applied to claims 12, 13, 27-36, 43-46, and 48 above, and further in view of Ivaskevicius et al (Ivaskevicius, Vytautas, et al. 30th Hemophilia Symposium Hamburg 1999. Springer, Berlin, Heidelberg, 2001), hereinafter Ivaskevicius, as evidenced by Ogiwara et al (Ogiwara, K., et al. Res Pract Thromb Haemost 1.suppl 1 (2017): 749, of record), hereinafter Ogiwara.
The teachings of the issued patent in view of Calatzis have been discussed above and differ from the instantly claimed invention in that administration of a bispecific FIX/FX antibody in combination with a coagulation factor IX formula to a patient having a trace amount of factor FIX activity of 0.01 IU/dL or less is not specifically taught. 
However, Ivaskevicius teaches that the severity of bleeding symptoms in hemophilia B relates to the residual activity of clotting factor IX. Thus, patients with severe disease, characterized by factor IX levels of < 0.01 IU/dl experience recurrent spontaneous bleeding episodes while mildly affected patients (factor IX:C >0.05 IU/dl) only bleed upon provocation (see entire document, in particular, first paragraph of Introduction). As evidenced by Ogiwara, emicizumab (ACE910) is able to enhance procoagulant activity in the presence of a very low level of factor IX on the order of 0.01 IU/dL in the plasma of hemophilia B patients.
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the issued patent in combination with a blood coagulation factor IX formulation as taught by Calatzis to treat congenital hemophilia B in a subject having factor IX levels less than 0.01 IU/dL. One of ordinary skill in the art would have been motivated to do so since hemophilia B patients with severe disease, characterized by factor IX levels of < 0.01 IU/dl, experience recurrent spontaneous bleeding episodes compared to those who are mildly affected; and emicizumab (ACE910) is able to enhance procoagulant activity in the presence of a very low level of factor IX on the order of 0.01 IU/dL in the plasma of hemophilia B patients as evidenced by Ogiwara. Further, blood coagulation factor IX can effectively treat hemophilia B in a subject (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). Therefore, one of ordinary skill in the art would expect that the bispecific FIX/FX antibodies (i.e. emicizumab) of the issued patent in view of Calatzis in combination with a coagulation factor IX formulation would be able to effectively treat recurrent bleeding episodes in patients with severe hemophilia B characterized by factor IX levels of < 0.01 IU/dl. 

Claims 12, 13, 27-36, 43-46, and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, and 11-21 of copending Application No. 16093495 in view of in view of Calatzis et al. (WO 2016/166014 A1), hereinafter Calatzis. 
This is a provisional nonstatutory double patenting rejection.
The co-pending claims recite a method of treating hemophilia A in a human patient by administering an antibody solution formulation comprising a bispecific antibody in which the first heavy chain comprises of SEQ ID NO: 10, the second heavy chain comprises of SEQ ID NO: 11, and the shared light chain comprises of SEQ ID NO: 12 (co-pending claims 1, 2, and 21). The amino acid sequences of SEQ ID NOs: 10, 11, and 12, correspond to SEQ ID NOs: 10, 11, and 12 and fully encompass the amino acid sequences of the VH chains of SEQ ID NOs: 13 and 14, the VL chain of SEQ ID NO: 15, as well as the CDRs of SEQ ID NOs: 1-9 recited in the instant claims. The method renders obvious the bispecific factor IX/X antibody required to perform the method. 
The co-pending application does not recite methods of treating a factor IX disorder such as hemophilia B in a patient comprising administering the bispecific antibody in combination with a blood coagulation factor IX formulation. 
However, Calatzis teaches methods of treating hemophilia A in a subject comprising administering a multi-specific antibody that simultaneously binds to factor IX and factor X and functionally substitutes for blood coagulation factor VIII in combination with a coagulation factor IX, wherein the combined treatment can be simultaneous or sequential (see entire document, in particular, Abstract, Summary of Invention, Claims, and Page 47, Ln. 8-17). Specifically, it was found that coagulation factor IX increased thrombin generation in hemophilia A patients treated with the bispecific factor VIII mimicking antibodies (Page 12, Ln. 25-32).  In some embodiments, the multi-specific anti-factor IX and factor X antibody is Q499-zl21/J327-zl 19/L404-k (also known as ACE910 or emicizumab, see KEGG Emicizumab amino acid sequence in OA.appendix), in which the first heavy chain has the amino acid sequence of SEQ ID NO: 20, the second heavy chain has the amino acid sequence of SEQ ID NO: 25, and the commonly shared light chain has the amino acid sequence of SEQ ID NO: 32 (Page 30, Ln. 5-10). The amino acid sequences of SEQ ID NOs: 20, 25, and 32 disclosed by Calatzis correspond to SEQ ID NOs: 10, 11, and 12 recited in the co-pending claims. Hemophilia B is characterized by a deficiency of coagulation factor IX (see Calatzis, Page 39, Ln. 27-28) and thus encompasses low levels to a complete lack of factor IX activity. Given that hemophilia B can be treated by replacement therapy consisting of coagulation factor IX (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25), artisans would reasonably expect the bispecific antibody recited by the issued patent administered in combination with a factor IX formulation as taught by Calatzis to be capable of treating a factor IX disorder such as hemophilia B in a subject. Indeed, any composition which contains factor IX is expected to be effective in treating hemophilia B in a subject. 
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the co-pending claims in combination with a blood coagulation factor IX formulation as taught by Calatzis to treat a factor IX disorder such as hemophilia B in a subject. One of ordinary skill in the art would be motivated to do so since routine treatment of hemophilia B, characterized by factor IX deficiency, involves administration of the missing coagulation factor (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). It should also be noted that, per the instant claims, the minimal structure of the bispecific antibody required to be able to treat a factor IX disorder in a patient are the CDRs of SEQ ID NOs: 1-9, the VH chains of SEQ ID NOs: 13 and 14 and VL chain of SEQ ID NO: 15, or a heavy chains of SEQ ID NOs: 10 and 11 and a light chain of SEQ ID NO: 12.  As such, the bispecific antibody recited by co-pending claims necessarily has the inherent property of being able to treat a factor IX disorder. Therefore, artisans would expect that the bispecific antibody of the issued claims administered in combination with a blood coagulation factor IX formulation can effectively treat a factor IX disorder such as hemophilia B in a subject. 

Claims 37-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, and 11-21 of copending Application No. 16093495 in view of Calatzis as evidenced by Ogiwara, as applied to claims 12, 13, 27-36, 43-46, and 48  above, and further in view of Maggs et al (Bolton-Maggs, Paula HB, and K. John Pasi. The Lancet 361.9371 (2003): 1801-1809), hereinafter Maggs. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending application in view of Calatzis has been discussed above and differs from the instantly claimed invention in that it is not taught that bispecific factor IX/factor X antibody is administered in combination with a factor IX formulation to treat congenital hemophilia B. 
However, Maggs  teaches that congenital hemophilia is a rare, chronic, inheritable bleeding disorder caused by the deficiency of clotting factors VIII (hemophilia A) or IX (hemophilia B), and over time may cause damage to the joints consequent to recurrent joint bleeding and in which the mainstay of treatment is to raise the concentration of the missing   factor   sufficiently   to   arrest   spontaneous   and traumatic  bleeds (see entire document, in particular, Abstract, Introduction, and “Management” sections). 
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the co-pending application in combination with a blood coagulation factor IX formulation as taught by Calatzis to treat congenital hemophilia B in a subject. One of ordinary skill in the art would be motivated to do so since congenital hemophilia B is characterized by a deficiency in factor IX and the blood coagulation factor IX formulation can effectively treat hemophilia B in a subject (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). Thus, artisans would expect that the bispecific antibody of the issued claims administered in combination with a blood coagulation factor IX formulation can effectively treat congenital hemophilia B in a subject.

Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, and 11-21 of copending Application No. 16093495 in view of Calatzis, as applied to claims 12, 13, 27-36, 43-46, and 48  above, and further in view of Ivaskevicius et al (Ivaskevicius, Vytautas, et al. 30th Hemophilia Symposium Hamburg 1999. Springer, Berlin, Heidelberg, 2001), hereinafter Ivaskevicius, as evidenced by Ogiwara et al (Ogiwara, K., et al. Res Pract Thromb Haemost 1.suppl 1 (2017): 749, of record), hereinafter Ogiwara.
The teachings of the co-pending application in view of Calatzis have been discussed above and differ from the instantly claimed invention in that administration of a bispecific FIX/FX antibody in combination with a coagulation factor IX formula to a patient having a trace amount of factor FIX activity of 0.01 IU/dL or less is not specifically taught. 
However, Ivaskevicius teaches that the severity of bleeding symptoms in hemophilia B relates to the residual activity of clotting factor IX. Thus, patients with severe disease, characterized by factor IX levels of < 0.01 IU/dl experience recurrent spontaneous bleeding episodes while mildly affected patients (factor IX:C >0.05 IU/dl) only bleed upon provocation (see entire document, in particular, first paragraph of Introduction). As evidenced by Ogiwara, emicizumab (ACE910) is able to enhance procoagulant activity in the presence of a very low level of factor IX on the order of 0.01 IU/dL in the plasma of hemophilia B patients.
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the co-pending application in combination with a blood coagulation factor IX formulation as taught by Calatzis to treat congenital hemophilia B in a subject having factor IX levels less than 0.01 IU/dL. One of ordinary skill in the art would have been motivated to do so since hemophilia B patients with severe disease, characterized by factor IX levels of < 0.01 IU/dl, experience recurrent spontaneous bleeding episodes compared to those who are mildly affected; and emicizumab (ACE910) is able to enhance procoagulant activity in the presence of a very low level of factor IX on the order of 0.01 IU/dL in the plasma of hemophilia B patients as evidenced by Ogiwara. Further, blood coagulation factor IX can effectively treat hemophilia B in a subject (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). Therefore, one of ordinary skill in the art would expect that the bispecific FIX/FX antibodies (i.e. emicizumab) of the co-pending application in combination with a coagulation factor IX formulation would be able to effectively treat recurrent bleeding episodes in patients with severe hemophilia B characterized by factor IX levels of < 0.01 IU/dl. 

Claims 12, 13, 27-36, 43-46, and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-28 of copending Application No. 16330269 in view of in view of Calatzis et al. (WO 2016/166014 A1), hereinafter Calatzis. 
This is a provisional nonstatutory double patenting rejection.
The co-pending claims recite a method of treating or reducing the incidence of a hemophilia A in a subject by administering an antibody solution formulation comprising a bispecific antibody in which the first heavy chain comprises of SEQ ID NO: 5, the second heavy chain comprises of SEQ ID NO: 10, and the shared light chain comprises of SEQ ID NO: 15 (co-pending claims 16, 17, and 18).  The amino acid sequences of SEQ ID NOs: 5, 10, and 15, correspond to SEQ ID NOs: 10, 11, and 12 and fully encompass the amino acid sequences of the VH chains of SEQ ID NOs: 13 and 14, the VL chain of SEQ ID NO: 15, as well as the CDRs of SEQ ID NOs: 1-9 recited in the instant claims. The method renders obvious the bispecific FIX/FX antibody required to perform the method. 
The co-pending application does not recite methods of treating a factor IX disorder such as hemophilia B in a patient comprising administering the bispecific antibody in combination with a blood coagulation factor IX formulation. 
However, Calatzis teaches methods of treating hemophilia A in a subject comprising administering a multi-specific antibody that simultaneously binds to factor IX and factor X and functionally substitutes for blood coagulation factor VIII in combination with a coagulation factor IX, wherein the combined treatment can be simultaneous or sequential (see entire document, in particular, Abstract, Summary of Invention, Claims, and Page 47, Ln. 8-17). Specifically, it was found that coagulation factor IX increased thrombin generation in hemophilia A patients treated with the bispecific factor VIII mimicking antibodies (Page 12, Ln. 25-32).  In some embodiments, the multi-specific anti-factor IX and factor X antibody is Q499-zl21/J327-zl 19/L404-k (also known as ACE910 or emicizumab, see KEGG Emicizumab amino acid sequence in OA.appendix), in which the first heavy chain has the amino acid sequence of SEQ ID NO: 20, the second heavy chain has the amino acid sequence of SEQ ID NO: 25, and the commonly shared light chain has the amino acid sequence of SEQ ID NO: 32 (Page 30, Ln. 5-10). The amino acid sequences of SEQ ID NOs: 20, 25, and 32 disclosed by Calatzis correspond to SEQ ID NOs: 5, 10, and 15 recited in the co-pending claims. Hemophilia B is characterized by a deficiency of coagulation factor IX (see Calatzis, Page 39, Ln. 27-28) and thus encompasses low levels to a complete lack of factor IX activity. Given that hemophilia B can be treated by replacement therapy consisting of coagulation factor IX (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25), artisans would reasonably expect the bispecific antibody recited by the issued patent administered in combination with a factor IX formulation as taught by Calatzis to be capable of treating a factor IX disorder such as hemophilia B in a subject. Indeed, any composition which contains factor IX is expected to be effective in treating hemophilia B in a subject. 
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the co-pending claims in combination with a blood coagulation factor IX formulation as taught by Calatzis to treat a factor IX disorder such as hemophilia B in a subject. One of ordinary skill in the art would be motivated to do so since routine treatment of hemophilia B, characterized by factor IX deficiency, involves administration of the missing coagulation factor (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). It should also be noted that, per the instant claims, the minimal structure of the bispecific antibody required to be able to treat a factor IX disorder in a patient are the CDRs of SEQ ID NOs: 1-9, the VH chains of SEQ ID NOs: 13 and 14 and VL chain of SEQ ID NO: 15, or a heavy chains of SEQ ID NOs: 10 and 11 and a light chain of SEQ ID NO: 12.  As such, the bispecific antibody recited by co-pending claims necessarily has the inherent property of being able to treat a factor IX disorder. Thus, artisans would expect that the bispecific antibody of the co-pending claims administered in combination with a blood coagulation factor IX formulation as taught by Calatzis can effectively treat a factor IX disorder such as hemophilia B in a subject. 

Claims 37-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-28 of copending Application No. 16330269 in view of Calatzis, as applied to claims 12, 13, 27-36, 43-46, and 48  above, and further in view of Maggs et al (Bolton-Maggs, Paula HB, and K. John Pasi. The Lancet 361.9371 (2003): 1801-1809), hereinafter Maggs. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending application in view of Calatzis has been discussed above and differs from the instantly claimed invention in that it is not taught that bispecific factor IX/factor X antibody is administered in combination with a factor IX formulation to treat congenital hemophilia B. 
However, Maggs  teaches that congenital hemophilia is a rare, chronic, inheritable bleeding disorder caused by the deficiency of clotting factors VIII (hemophilia A) or IX (hemophilia B), and over time may cause damage to the joints consequent to recurrent joint bleeding and in which the mainstay of treatment is to raise the concentration of the missing   factor   sufficiently   to   arrest   spontaneous   and traumatic  bleeds (see entire document, in particular, Abstract, Introduction, and “Management” sections). 
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the co-pending application in combination with a blood coagulation factor IX formulation as taught Calatzis to treat congenital hemophilia B in a subject. One of ordinary skill in the art would be motivated to do so since congenital hemophilia B is characterized by a deficiency in factor IX and the blood coagulation factor IX formulation can effectively treat hemophilia B in a subject (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). Thus, artisans would expect that the bispecific antibody of the issued claims administered in combination with a blood coagulation factor IX formulation can effectively treat congenital hemophilia B in a subject.

Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-28 of copending Application No. 16330269 in view of Calatzis, as applied to claims 12, 13, 27-36, 43-46, and 48  above, and further in view of Ivaskevicius et al (Ivaskevicius, Vytautas, et al. 30th Hemophilia Symposium Hamburg 1999. Springer, Berlin, Heidelberg, 2001), hereinafter Ivaskevicius, as evidenced by Ogiwara et al (Ogiwara, K., et al. Res Pract Thromb Haemost 1.suppl 1 (2017): 749, of record), hereinafter Ogiwara.
The teachings of the co-pending application in view of Calatzis have been discussed above and differ from the instantly claimed invention in that administration of a bispecific FIX/FX antibody in combination with a coagulation factor IX formula to a patient having a trace amount of factor FIX activity of 0.01 IU/dL or less is not specifically taught. 
However, Ivaskevicius teaches that the severity of bleeding symptoms in hemophilia B relates to the residual activity of clotting factor IX. Thus, patients with severe disease, characterized by factor IX levels of < 0.01 IU/dl experience recurrent spontaneous bleeding episodes while mildly affected patients (factor IX:C >0.05 IU/dl) only bleed upon provocation (see entire document, in particular, first paragraph of Introduction). As evidenced by Ogiwara, emicizumab (ACE910) is able to enhance procoagulant activity in the presence of a very low level of factor IX on the order of 0.01 IU/dL in the plasma of hemophilia B patients.
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the co-pending application in combination with a blood coagulation factor IX formulation as taught by Calatzis to treat congenital hemophilia B in a subject having factor IX levels less than 0.01 IU/dL. One of ordinary skill in the art would have been motivated to do so since hemophilia B patients with severe disease, characterized by factor IX levels of < 0.01 IU/dl, experience recurrent spontaneous bleeding episodes compared to those who are mildly affected; and emicizumab (ACE910) is able to enhance procoagulant activity in the presence of a very low level of factor IX on the order of 0.01 IU/dL in the plasma of hemophilia B patients as evidenced by Ogiwara. Further, blood coagulation factor IX can effectively treat hemophilia B in a subject (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). Therefore, one of ordinary skill in the art would expect that the bispecific FIX/FX antibodies (i.e. emicizumab) of the co-pending application in combination with a coagulation factor IX formulation would be able to effectively treat recurrent bleeding episodes in patients with severe hemophilia B characterized by factor IX levels of < 0.01 IU/dl. 

Claims 12, 13, 27-36, 43-46, and 48  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16936575 in view of Calatzis et al. (WO 2016/166014 A1), hereinafter Calatzis. 
The co-pending claims recite a multispecific antigen-binding molecule that functionally substitutes for blood coagulation factor VIII and simultaneously binds to blood coagulation factor IX and/or activated factor IX and blood coagulation factor X (co-pending claim 1) and pharmaceutical compositions comprising the multispecific antibody for use in prevention/treatment of bleeding in hemophilia A (co-pending claims 23-25). 
The co-pending application does not recite methods of treating a factor IX disorder such as hemophilia B in a patient comprising administering the bispecific antibody in combination with a blood coagulation factor IX formulation. 
However, Calatzis teaches methods of treating hemophilia A in a subject comprising administering a multi-specific antibody that simultaneously binds to factor IX and factor X and functionally substitutes for blood coagulation factor VIII in combination with a coagulation factor IX, wherein the combined treatment can be simultaneous or sequential (see entire document, in particular, Abstract, Summary of Invention, Claims, and Page 47, Ln. 8-17). Specifically, it was found that coagulation factor IX increased thrombin generation in hemophilia A patients treated with the bispecific factor VIII mimicking antibodies (Calatzis, Page 13, Ln. 9-13). In some embodiments, the multi-specific anti-factor IX and factor X antibody is Q499-zl21/J327-zl 19/L404-k (also known as ACE910 or emicizumab, see KEGG Emicizumab amino acid sequence in OA.appendix, of record), in which the first heavy chain has the amino acid sequence of SEQ ID NO: 20, the second heavy chain has the amino acid sequence of SEQ ID NO: 25, and the commonly shared light chain has the amino acid sequence of SEQ ID NO: 32 (Page 30, Ln. 5-10). The amino acid sequences of SEQ ID NOs: 20, 25, and 32, correspond to SEQ ID NOs: 10, 11, and 12 and fully encompass the amino acid sequences of the VH chains of SEQ ID NOs: 13 and 14, the VL chain of SEQ ID NO: 15, as well as the CDRs of SEQ ID NOs: 1-9 recited in the instant claims.  Hemophilia B is characterized by a deficiency of coagulation factor IX (see Calatzis, Page 39, Ln. 27-28) and thus encompasses low levels to a complete lack of factor IX activity. Given that hemophilia B can be treated by replacement therapy consisting of coagulation factor IX (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25), artisans would reasonably expect the bispecific antibody recited by the issued patent administered in combination with a factor IX formulation as taught by Calatzis to be capable of treating a factor IX disorder such as hemophilia B in a subject. Indeed, any composition which contains factor IX is expected to be effective in treating hemophilia B in a subject. 
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the co-pending claims in combination with a blood coagulation factor IX formulation as taught by Calatzis to treat a factor IX disorder such as hemophilia B in a subject. One of ordinary skill in the art would be motivated to do so since routine treatment of hemophilia B, characterized by factor IX deficiency, involves administration of the missing coagulation factor (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). Additionally, it would have been obvious to artisans to substitute the bispecific factor IX/factor X antibodies recited by the issued patent with ACE910 (emicizumab) disclosed by Calatzis since they have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982).  It should also be noted that, per the instant claims, the minimal structure of the bispecific antibody required to be able to treat a factor IX disorder in a patient are the CDRs of SEQ ID NOs: 1-9, the VH chains of SEQ ID NOs: 13 and 14 and VL chain of SEQ ID NO: 15, or a heavy chains of SEQ ID NOs: 10 and 11 and a light chain of SEQ ID NO: 12.  As such, the bispecific antibody recited by co-pending claims in view of Calatzis necessarily has the inherent property of being able to treat a factor IX disorder. Thus, artisans would expect that the bispecific antibody of the co-pending claims administered in combination with a blood coagulation factor IX formulation as taught by Calatzis can effectively treat a factor IX disorder such as hemophilia B in a subject. 
 

Claims 37-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16936575 in view of Calatzis, as applied to claims 12, 13, 27-36, 43-46, and 48  above, and further in view of Maggs et al (Bolton-Maggs, Paula HB, and K. John Pasi. The Lancet 361.9371 (2003): 1801-1809), hereinafter Maggs. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending application in view of Calatzis has been discussed above and differs from the instantly claimed invention in that it is not taught that bispecific factor IX/factor X antibody is administered in combination with a factor IX formulation to treat congenital hemophilia B. 
However, Maggs  teaches that congenital hemophilia is a rare, chronic, inheritable bleeding disorder caused by the deficiency of clotting factors VIII (hemophilia A) or IX (hemophilia B), and over time may cause damage to the joints consequent to recurrent joint bleeding and in which the mainstay of treatment is to raise the concentration of the missing   factor   sufficiently   to   arrest   spontaneous   and traumatic  bleeds (see entire document, in particular, Abstract, Introduction, and “Management” sections). 
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the co-pending application in combination with a blood coagulation factor IX formulation as taught by Calatzis to treat congenital hemophilia B in a subject. One of ordinary skill in the art would be motivated to do so since congenital hemophilia B is characterized by a deficiency in factor IX and the blood coagulation factor IX formulation can effectively treat hemophilia B in a subject (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). Thus, artisans would expect that the bispecific antibody of the co-pending claims administered in combination with a blood coagulation factor IX formulation can effectively treat congenital hemophilia B in a subject.

Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16936575 in view of Calatzis, as applied to claims 12, 13, 27-36, 43-46, and 48 above, and further in view of Ivaskevicius et al (Ivaskevicius, Vytautas, et al. 30th Hemophilia Symposium Hamburg 1999. Springer, Berlin, Heidelberg, 2001), hereinafter Ivaskevicius, as evidenced by Ogiwara et al (Ogiwara, K., et al. Res Pract Thromb Haemost 1.suppl 1 (2017): 749, of record), hereinafter Ogiwara.
The teachings of the co-pending application in view of Calatzis have been discussed above and differ from the instantly claimed invention in that administration of a bispecific FIX/FX antibody in combination with a coagulation factor IX formula to a patient having a trace amount of factor FIX activity of 0.01 IU/dL or less is not specifically taught. 
However, Ivaskevicius teaches that the severity of bleeding symptoms in hemophilia B relates to the residual activity of clotting factor IX. Thus, patients with severe disease, characterized by factor IX levels of < 0.01 IU/dl experience recurrent spontaneous bleeding episodes while mildly affected patients (factor IX:C >0.05 IU/dl) only bleed upon provocation (see entire document, in particular, first paragraph of Introduction). As evidenced by Ogiwara, emicizumab (ACE910) is able to enhance procoagulant activity in the presence of a very low level of factor IX on the order of 0.01 IU/dL in the plasma of hemophilia B patients.
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the co-pending application in combination with a blood coagulation factor IX formulation as taught by Calatzis to treat congenital hemophilia B in a subject having factor IX levels less than 0.01 IU/dL. One of ordinary skill in the art would have been motivated to do so since hemophilia B patients with severe disease, characterized by factor IX levels of < 0.01 IU/dl, experience recurrent spontaneous bleeding episodes compared to those who are mildly affected; and emicizumab (ACE910) is able to enhance procoagulant activity in the presence of a very low level of factor IX on the order of 0.01 IU/dL in the plasma of hemophilia B patients as evidenced by Ogiwara. Further, blood coagulation factor IX can effectively treat hemophilia B in a subject (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). Therefore, one of ordinary skill in the art would expect that the bispecific FIX/FX antibodies of the co-pending application in view of Calatzis in combination with a coagulation factor IX would be able to effectively treat recurrent bleeding episodes in patients with severe hemophilia B characterized by factor IX levels of < 0.01 IU/dl.

Claims 12, 13, 27-36, 43-46, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of co-pending Application No. 17849879 in view of Calatzis et al. (WO 2016/166014 A1, of record), hereinafter Calatzis. 
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a pharmaceutical composition comprising a bispecific antibody that specifically binds to blood coagulation factor IX and/or activated blood coagulation factor IX and to blood coagulation factor IX, in which the first heavy chain comprises of SEQ ID NO: 20, the second heavy chain comprises of SEQ ID NO: 25, and the shared light chain comprises of SEQ ID NO: 32 (co-pending claims 1 and 15).   The amino acid sequences of SEQ ID NOs: 20, 25, and 32, correspond to SEQ ID NOs: 10, 11, and 12 and fully encompass the amino acid sequences of the VH chains of SEQ ID NOs: 13 and 14, the VL chain of SEQ ID NO: 15, as well as the CDRs of SEQ ID NOs: 1-9 recited in the instant claims.
The issued patent does not recite methods of treating a factor IX disorder such as hemophilia B in a patient comprising administering the bispecific antibody in combination with a blood coagulation factor IX formulation. 
However, Calatzis teaches methods of treating hemophilia A in a subject comprising administering a multi-specific antibody that simultaneously binds to factor IX and factor X and functionally substitutes for blood coagulation factor VIII in combination with a coagulation factor IX, wherein the combined treatment can be simultaneous or sequential (see entire document, in particular, Abstract, Summary of Invention, Claims, and Page 47, Ln. 8-17). Specifically, it was found that coagulation factor IX increased thrombin generation in hemophilia A patients treated with the bispecific factor VIII mimicking antibodies (Page 12, Ln. 25-32). In some embodiments, the multi-specific anti-factor IX and factor X antibody is Q499-zl21/J327-zl 19/L404-k (also known as ACE910 or emicizumab, see KEGG Emicizumab amino acid sequence in OA.appendix, of record), in which the first heavy chain has the amino acid sequence of SEQ ID NO: 20, the second heavy chain has the amino acid sequence of SEQ ID NO: 25, and the commonly shared light chain has the amino acid sequence of SEQ ID NO: 32 (Page 30, Ln. 5-10). The amino acid sequences of SEQ ID NOs: 20, 25, and 32 disclosed by Calatzis correspond to SEQ ID NOs: 20, 25 and 32 recited in the co-pending claims. Given that hemophilia B can be treated by replacement therapy consisting of coagulation factor IX (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25), artisans would reasonably expect the bispecific antibody recited by the issued patent administered in combination with a factor IX formulation as taught by Calatzis to be capable of treating a factor IX disorder such as hemophilia B in a subject. Indeed, any composition which contains factor IX is expected to be effective in treating hemophilia B in a subject. 
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the co-pending claims in combination with a blood coagulation factor IX formulation as taught by Calatzis to treat a factor IX disorder such as hemophilia B in a subject. One of ordinary skill in the art would be motivated to do so since routine treatment of hemophilia B, characterized by factor IX deficiency, involves administration of the missing coagulation factor (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). It should also be noted that, per the instant claims, the minimal structure of the bispecific antibody required to be able to treat a factor IX disorder in a patient are the CDRs of SEQ ID NOs: 1-9, the VH chains of SEQ ID NOs: 13 and 14 and VL chain of SEQ ID NO: 15, or a heavy chains of SEQ ID NOs: 10 and 11 and a light chain of SEQ ID NO: 12.  As such, the bispecific antibody recited by co-pending claims necessarily has the inherent property of being able to treat a factor IX disorder. Thus, artisans would expect that the bispecific antibody of the co-pending claims administered in combination with a blood coagulation factor IX formulation can effectively treat a factor IX disorder such as hemophilia B in a subject. 

 Claims 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of co-pending application 17849879 in view of Calatzis as applied to claims 12, 13, 27-36, 43-46, and 48, and further in view of Maggs et al (Bolton-Maggs, Paula HB, and K. John Pasi. The Lancet 361.9371 (2003): 1801-1809), hereinafter Maggs. 
The teachings of the co-pending application in view of Calatzis has been discussed above and differs from the instantly claimed invention in that it is not taught that bispecific factor IX/factor X antibody is administered in combination with a factor IX formulation to treat congenital hemophilia B. 
However, Maggs  teaches that congenital hemophilia is a rare, chronic, inheritable bleeding disorder caused by the deficiency of clotting factors VIII (hemophilia A) or IX (hemophilia B), and over time may cause damage to the joints consequent to recurrent joint bleeding and in which the mainstay of treatment is to raise the concentration of the missing   factor   sufficiently   to   arrest   spontaneous   and traumatic  bleeds (see entire document, in particular, Abstract, Introduction, and “Management” sections). 
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the co-pending application in combination with a blood coagulation factor IX formulation to treat congenital hemophilia B in a subject. One of ordinary skill in the art would be motivated to do so since congenital hemophilia B is characterized by a deficiency in factor IX and the blood coagulation factor IX formulation can effectively treat hemophilia B in a subject (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). Thus, artisans would expect that the bispecific antibody of the co-pending claims administered in combination with a blood coagulation factor IX formulation can effectively treat congenital hemophilia B in a subject.

Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of co-pending application 17849879in view of Calatzis as applied to claims 12, 13, 27-36, 43-46, and 48  above, and further in view of Ivaskevicius et al (Ivaskevicius, Vytautas, et al. 30th Hemophilia Symposium Hamburg 1999. Springer, Berlin, Heidelberg, 2001), hereinafter Ivaskevicius, as evidenced by Ogiwara et al (Ogiwara, K., et al. Res Pract Thromb Haemost 1.suppl 1 (2017): 749, of record), hereinafter Ogiwara.
The teachings of the co-pending application in view of Calatzis have been discussed above and differ from the instantly claimed invention in that administration of a bispecific FIX/FX antibody in combination with a coagulation factor IX formula to a patient having a trace amount of factor FIX activity of 0.01 IU/dL or less is not specifically taught. 
However, Ivaskevicius teaches that the severity of bleeding symptoms in hemophilia B relates to the residual activity of clotting factor IX. Thus, patients with severe disease, characterized by factor IX levels of < 0.01 IU/dl experience recurrent spontaneous bleeding episodes while mildly affected patients (factor IX:C >0.05 IU/dl) only bleed upon provocation (see entire document, in particular, first paragraph of Introduction). As evidenced by Ogiwara, emicizumab (ACE910) is able to enhance procoagulant activity in the presence of a very low level of factor IX on the order of 0.01 IU/dL in the plasma of hemophilia B patients.
It would have been obvious to one of ordinary skill in the art to administer the bispecific factor IX/factor X antibodies of the co-pending application in combination with a blood coagulation factor IX formulation to treat congenital hemophilia B in a subject having factor IX levels less than 0.01 IU/dL. One of ordinary skill in the art would have been motivated to do so since hemophilia B patients with severe disease, characterized by factor IX levels of < 0.01 IU/dl, experience recurrent spontaneous bleeding episodes compared to those who are mildly affected; and emicizumab (ACE910) is able to enhance procoagulant activity in the presence of a very low level of factor IX on the order of 0.01 IU/dL in the plasma of hemophilia B patients as evidenced by Ogiwara. Further, blood coagulation factor IX can effectively treat hemophilia B in a subject (see Calatzis, Page 3, Ln. 29-31 and Page 40, Ln. 17-25). Therefore, one of ordinary skill in the art would expect that the bispecific FIX/FX antibodies (i.e. emicizumab) of the co-pending application in combination with a coagulation factor IX formulation would be able to effectively treat recurrent bleeding episodes in patients with severe hemophilia B characterized by factor IX levels of < 0.01 IU/dl.

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments filed 06/16/2022 with respect to the rejections of claims under 35 U.S.C. 103 and Non-Statutory Double Patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments. 
With respect to the rejections made under 35 U.S.C. 103, Applicant argues that all of the obviousness rejections are based at least in part on Ogiwara, which was first published on 23 June 2017 after the 31 March 2017 filing date of the present application's foreign priority document, JP 2017- 069714. Applicant has submitted an English translation of JP 2017-069714 to establish that the present claims are entitled to the 31 March 2017 priority date. As such, Applicant contends that Ogiwara is not citable as prior art, and because each of the rejections for obviousness is based at least in part on a reference that is not prior art, all of the obviousness rejections should be withdrawn.
While the Ogiwara reference is disqualified as prior art, the Examiner notes that, Calatzis teaches methods of treating hemophilia in a subject comprising administering a bispecific factor IX/factor X antibody of the instant claims in combination with a coagulation factor IX. Given that hemophilia B can be treated by replacement therapy consisting of coagulation factor IX, artisans would reasonably expect the bispecific antibody in combination with a factor IX formulation disclosed by Calatzis to be capable of treating a factor IX disorder such as hemophilia B in a subject. Indeed, any composition which contains factor IX is expected to be effective in treating hemophilia B in a subject. Thus, Calatzis renders obvious the instantly claimed invention. 
	With respect to the rejections made under Non-Statutory Double Patenting, Applicant argues as above that Ogiwara is not available as prior art; and since each of the rejections for nonstatutory double patenting (except for the rejection made over the claims of co-pending application 16/936,575) is based at least in part on a reference that is not prior art, all of the rejections should be withdrawn. For the rejection made over the claims of co-pending application 16/936,575, Applicant argues that neither the claims of the instant application nor those of Application No. 16/936,575 are allowed and states that the merits of these rejections will be addressed at such time as the claims of either application are allowed (but for the instant double- patenting rejection). 
While the Ogiwara reference is disqualified as prior art, the Examiner notes that, Calatzis teaches methods of treating hemophilia in a subject comprising administering a bispecific factor IX/factor X antibody of the instant claims in combination with a coagulation factor IX. Given that hemophilia B can be treated by replacement therapy consisting of coagulation factor IX, artisans would reasonably expect the bispecific antibody in combination with a factor IX formulation disclosed by Calatzis to be capable of treating a factor IX disorder such as hemophilia B in a subject. Indeed, any composition which contains factor IX is expected to be effective in treating hemophilia B in a subject. Thus, Calatzis renders obvious the instantly claimed invention. Further, since no terminal disclaimers have been filed and no amendments have been made to the instant or co-pending claims such that they represent patentably distinct inventions, the double patenting rejections previously set forth are maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644